Citation Nr: 0934459	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to nonservice-connected burial benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to November 
19466.  The Veteran died in May 2005.  The Appellant is the 
Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in June 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2005, the Appellant raised the claim for accrued 
benefits, which is referred to the RO for appropriate action.

The Appellant has moved to advance the case on the Board's 
docket because of her age.  The evidence she has submitted 
indicates she has not yet reached the age of 75 and 
therefore, is not eligible to have the case advanced due to 
her age.  38 C.F.R. § 20.900(c).  

FINDINGS OF FACT

1. On April 26, 2005, the Veteran filed an informal claim for 
pension to include special monthly pension, that is, aid and 
attendance or housebound benefits; on May [redacted], 2005, the 
Veteran's formal claim for pension to include special monthly 
pension, that is, aid and attendance or housebound benefits, 
was received at the RO; associated with the claim was a 
doctor's report, showing that the Veteran was totally 
disabled due to pancreatic cancer; the Veteran died on May 
[redacted], 2005.

2. When the Veteran died, he had an original, pending claim 
for pension to include special monthly pension, that is, aid 
and attendance or housebound benefits, and there was 
sufficient evidence of record on the date the Veteran died to 
have supported the award of pension to include special 
monthly pension, that is, aid and attendance benefits. 

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial 
benefits have been met.  38 U.S.C.A. § 2302 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1600(b)(2)(i) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


As the facts are not disputed and the law is dispositive, the 
provisions of the VCAA, pertaining to the duty to notify and 
to assist do not apply.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The Appellant, the Veteran's surviving spouse, seeks 
nonservice-connected burial benefits as a result of the 
Veteran's death. 

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  



The Veteran served honorably in the United States Army from 
March 1945 to November 1946.  The Veteran was not discharged 
or released from active duty for a disability incurred in or 
aggravated in the line of duty.  During the Veteran's 
lifetime, he did not have an adjudicated service-connected 
disability, and service connection for the cause of the 
Veteran's death has not been adjudicated. 

On April 26, 2005, the Veteran filed an informal claim for 
pension to include special monthly pension, that is, aid and 
attendance or housebound benefits.

On May [redacted], 2005, the RO date stamped the Veteran's formal 
claim for pension to include special monthly pension, that 
is, aid and attendance or housebound benefits.  In his 
application, the Veteran indicated that he had terminal 
cancer and that he was under hospice care.   

Attached to the application was a doctor's report, dated May 
3, 2005.  The report shows that in April 2005 the Veteran was 
examined for pancreatic cancer.  The doctor stated that as of 
March 2005 the Veteran was totally disabled, that he was 
confined to a wheelchair, that the Veteran was unable to 
protect himself from the hazards of his environment, and that 
the Veteran needed the assistance of another person in 
performing the activities of daily living. 

The death certificate shows that the Veteran died at home on 
May [redacted], 2005.  The cause of death was pancreatic cancer.  

In a rating decision in June 2005, before the RO had notice 
of the Veteran's death, the RO had granted pension to include 
special monthly pension based on the need for aid and 
attendance, effective May [redacted], 2005, the date of receipt of 
the Veteran's formal claim for pension to include special 
monthly pension, that is, aid and attendance or housebound 
benefits. 



In June 2005, the Appellant filed a claim for nonservice-
connected burial benefits. 

In a decision in June 2005, the RO denied the claim because 
at the time of death although the Veteran was entitled to 
pension, he was not "in receipt of" pension, that is, he 
had not yet actually been paid pension benefits as the 
benefit would not have started until June 1, 2005.  

As authority, the RO cited 38 C.F.R. § 3.1600(b)(1) (which 
provides that if a veteran's death is not service-connected, 
payment may be made toward the veteran's funeral and burial 
expenses, if at the time of death the veteran was "in 
receipt of" pension (38 C.F.R. § 3.31, providing payment of 
pension may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective; however, beneficiaries will be deemed to be 
in receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences 
for the purpose of all laws administered by the Department of 
Veterans Affairs)).  

In this case, pension with special monthly pension based on 
the need for aid and attendance was effective May [redacted], 2005. 

Analysis 

Where, as here, the Veteran's death is not service-connected, 
entitlement to nonservice-connected burial benefits is based 
on either of the following conditions:

(1) At the time of death, the Veteran was "in receipt of" 
pension; or

(2) The Veteran has an original claim for pension pending at 
the time of the Veteran's death, and there is sufficient 
evidence of record to have supported an award of pension 
effective prior to the date of the Veteran's death.  
38 C.F.R. § 3.1600(b)(1) and (2)(i). 


As the Veteran filed his original claim for pension on May 
[redacted], 2005, the day before he died on May [redacted], 2005, he had a 
claim pending at the time of his death.  The RO did 
adjudicate the claim, but after the Veteran died and before 
the RO was notified of the Veteran's death.  Also, there was 
sufficient evidence of record, the report of private doctor, 
dated in May 2005, to support the award of pension, including 
special monthly pension, namely, aid and attendance benefits, 
under 38 C.F.R. §§ 3.351(c) and 3.352 as the RO determined in 
the rating decision in June 2005.  Also the effective date of 
the award was before the date of the Veteran's death, that 
is, April 26, 2005, the date of receipt of the informal claim 
as the formal claim was received on May [redacted], 2005, within one 
year of the informal claim.  38 C.F.R. § 3.155 (on receipt of 
an informal claim, if a formal claim is received within 1 
year from the date of the informal claim, the claim will be 
considered filed as of the date of receipt of the informal 
claim).

For these reasons, the Appellant is entitled to nonservice-
connected burial benefits under 38 C.F.R. § 3.1600(b)(2)(i).


ORDER

Entitlement to nonservice-connected burial benefits is 
granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


